Citation Nr: 0835483	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 
2003, for assignment of a 50 percent rating for post-
traumatic stress disorder (PTSD), on a basis other than clear 
and unmistakable error in an August 1997 rating decision. 

2.  Entitlement to a rating in excess of 10 percent for a 
shell fragment wound scar of the right thigh.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh with 
muscle damage.  

4.  Entitlement to service connection for back disability, 
claimed as secondary to service-connected residuals of a 
shell fragment wound of the right thigh.

5.  Entitlement to service connection for residuals of shell 
fragment wounds of the back, face, and left arm.




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  His awards and decorations include the Combat Action 
Ribbon and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland and 
the VA RO and Insurance Center in Philadelphia, Pennsylvania.  

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in June 2007.  
A transcript of the hearing is associated with the claims 
file.

Additional evidence was received at the June 2007 hearing, 
and the veteran waived his right to have this evidence 
initially considered by the RO.  

In various statements from the veteran and his 
representative, they maintain that the August 1997 rating 
decision, which assigned a 10 percent rating for PTSD was 
based on clear and unmistakable error (CUE), and that but for 
such CUE, a higher rating would have been assigned.  This 
claim has not been addressed by the RO.  Therefore, it is 
referred to the RO for appropriate action.

The veteran also noted at his hearing that he would like to 
have his two sons included as dependents.  This matter is 
also referred to the RO for appropriate action.  

The issues of entitlement to an earlier effective date for a 
50 percent rating is decided herein while the other issues on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision in August 1997, the 
veteran's PTSD was rated as 10 percent disabling.

2.  Thereafter, a claim of entitlement to an increased rating 
for PTSD was not received until May 7, 2003.  

3.  It is not factually ascertainable prior to May 7, 2003, 
that the criteria for a 50 percent rating for PTSD were met.  


CONCLUSION OF LAW

The criteria for establishment of an effective date prior to 
May 7, 2003, for assignment of a 50 percent rating for PTSD 
are not met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than May 7, 
2003, for the assignment of a 50 percent disability rating 
for PTSD.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran was provided the required 
notice in a letter mailed in March 2006.  Although this 
notice was not sent until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional, pertinent 
evidence was submitted or identified by the veteran or his 
representative as a result of this letter.  Therefore, there 
is no reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate this claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" 
or "application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date for an increased rating claim is 
generally, the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  If, however, the claim is filed within one year 
of the date that the evidence shows that an increase in 
disability has occurred, it will be the earliest date as of 
which an increase is factually ascertainable.  38 C.F.R. § 
3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

This appeal arises from a November 2003 rating decision, 
which granted an increased rating for PTSD, effective from 
May 7, 2003, and which simultaneously deferred a decision on 
an earlier effective date for the increased rating, pending 
receipt of additional evidence.  In an August 2004 rating 
decision, the RO denied an earlier effective date.  The 
veteran appealed that denial.  

The veteran puts forth essentially two theories of 
entitlement to an earlier effective date.  First, he contends 
that he has an unadjudicated and pending claim for an 
increased rating prior to the claim on appeal; and second, he 
contends that he has a pending appeal of the August 1997 
decision which assigned an initial rating of 10 percent for 
PTSD.  The Board will address both theories.  

In a May 7, 2003, letter, the veteran's representative 
referred to a VA Form 21-4138 dated June 24, 1997, as a 
"reopen claim for increase rating for service connected 
PTSD."  The representative also attached two development 
letters from the RO, dated in October 1998 and December 1998, 
which state "[w]e are still processing your application for 
[compensation]," but which do not specifically refer to the 
issues being developed.  The representative asserts that an 
increased rating claim for PTSD was not adjudicated, and is 
still pending.  

The Board finds that the October and December 1998 letters 
refer to the issues of entitlement to a compensable 
evaluation for a shell fragment wound of the right thigh, and 
reopening of a claim of entitlement to service connection for 
gastritis, claims, which were adjudicated in a December 1998 
rating decision.  

The Board acknowledges that the letters sent to the veteran 
were not models of clarity.  However, an increased rating 
claim for PTSD could not logically have been raised by the 
June 24, 1997, Form 21-4138, as service connection for PTSD 
had not yet been granted.  Service connection for PTSD was 
granted in an August 1997 rating decision, and made effective 
at the 10 percent level from November 20, 1996, the date of 
the original claim.  

The veteran also contends that he filed a VA Form 21-4138 in 
September 1997, stating his disagreement with the August 1997 
rating decision.  However, there is no such document in the 
claims file, nor is there any contemporaneous reference to an 
appeal of that date.  While the Board does not doubt the 
sincerity of the veteran in his assertion, the initiation and 
perfection of an appeal require the timely submission of 
specific documents.  38 C.F.R. § 20.200 (2008).  Where such 
documents are not present, and there is no indication that 
they were ever received, the Board cannot recognize an active 
appeal.  

Moreover, the Board must presume that, had the veteran 
submitted a notice of disagreement, that document would have 
been filed in his claim folder, and a statement of the case 
would have been mailed to him.  This presumption arises from 
the "presumption of regularity," under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
regularity.  It is therefore presumed that a notice of 
disagreement with the September 1997 rating decision was 
never received.

The RO properly interpreted the May 7, 2003, letter as a 
claim for an increased rating for PTSD.  That claim was 
granted in a November 2003 rating decision, and the increased 
50 percent rating was made effective from May 7, 2003, the 
date of receipt of the increased rating claim.  

Prior to the May 7, 2003 letter, there is no document that 
could serve as an earlier claim, formal or informal, for an 
increased rating for PTSD.  There is in fact no 
correspondence from the veteran or his representative that 
was received between the August 5, 1997, rating decision 
(mailed to the veteran on August 28, 1997) and the May 7, 
2003, letter.  The report of a VA general medical examination 
dated August 18, 1997, was received during this period.  
Under 38 C.F.R. § 3.157, the date of VA outpatient 
examination will be accepted as the date of receipt of a 
claim.  However, this is only true when such report relates 
to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination.  In this case, the 
August 18, 1997, examination report states explicitly that it 
is for the purpose of evaluating "shell fragment wound 
residuals[...] gastritis[...] and the "right thigh."  The 
August 1997 examination report does include a brief reference 
to psychiatric findings, noting that the veteran is oriented, 
and has normal mood and affect.  However, this does not meet 
the requirements of the regulation, as the examiner clearly 
had no intent to evaluate the veteran's PTSD, nor did he even 
acknowledge such a diagnosis.  The Board believes that 
fleeting notation of psychiatric findings does not equate to 
a PTSD examination.  

In the alternative, the Board notes that, as the psychiatric 
findings recorded by the August 18, 1997, examiner are 
essentially normal, entitlement to a rating higher than 10 
percent is neither demonstrated nor suggested by the report.  
The next examination of any sort does not appear in the 
record until August 2003.  It was on the basis of the report 
of this examination that an increased rating was awarded.  In 
view of the absence of any evidence documenting the severity 
of the veteran's PTSD during the one-year prior to May 7, 
2003, it is not factually ascertainable that the veteran met 
the criteria for a higher rating during that period.  
Consequently, the earliest possible effective date is the 
date of receipt of the claim for an increased rating, May 7, 
2003.   

The Board must also address the contention raised by the 
veteran's representative in May 2003, and again in May 2004, 
and by the veteran in August 2004, that the veteran was given 
a VA examination in August 1998, but the report of that 
examination was lost.  According to the veteran, he was 
examined for PTSD in August 1998 and was than given an 
examination for his orthopedic disabilities.  As discussed 
above, the record contains the report of a VA PTSD 
examination dated in May 1997, and a general medical 
examination dated in August 1997.  The RO made extensive 
efforts to locate a 1998 report, but determined through 
review of computer records that no such examination was ever 
conducted.  Indeed, a review of the claim file reveals no 
indication that a 1998 examination for PTSD was ever 
requested, ordered, or performed.  

In sum, the Board has carefully and sympathetically reviewed 
the record in an attempt to find an appropriate basis for 
granting this claim of a combat veteran with outstanding 
service.  Unfortunately, the Board has found no basis for 
doing so.  The record before the Board establishes that the 
August 1997 rating decision became final because VA did not 
receive a timely notice of disagreement with the decision.  A 
claim for an increased rating was not thereafter received 
until May 7, 2003.  In addition, it is not factually 
ascertainable that the criteria for an increased rating were 
met or more nearly approximated during the one-year period 
prior to the receipt of the claim for an increased rating.  
Consequently, the proper effective date for the increased 
rating is not earlier than the currently assigned effective 
date of May 7, 2003.


ORDER

Entitlement to an effective date earlier than May 7, 2003, 
for assignment of a 50 percent rating for PTSD, on a basis 
other than CUE in an August 1997 rating decision, is denied. 


REMAND

The most recent examination of the veteran's residuals of a 
shell fragment wound of the right thigh was in June 2005.  In 
a letter received at the RO in September 2005, the veteran 
stated that his scar on the right thigh had "worsened since 
my examination in June [2005]."  He also noted an increase 
in severity in his right thigh muscle injury.  Also, at his 
June 2007 hearing, the veteran reiterated that his right 
thigh disability has increased in severity since the 2005 
rating decision.  

The veteran is competent to describe his symptoms.  However, 
medical evidence is needed to evaluate his service-connected 
disabilities.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the service connection claims, there is no VA 
examination of record for either claim.  Generally, an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
injury or disease in service; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

Here, service connection is established for a muscle injury 
resulting from a shell fragment wound of the right thigh.  
The veteran has testified that he experiences back pain as a 
result of an altered gait he uses to compensate for his right 
thigh pain.  He has also testified that he has scars of the 
back, face, and left arm resulting from the same in-service 
injury.  The veteran is competent to report his symptoms.  
Therefore, it would appear that a VA examination and medical 
opinion are necessary to reach a decision on these claims.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his right 
thigh shell fragment wound muscular and 
scar residuals, his claimed back 
disability, and his claimed residuals of 
shell fragment wounds of the back, face, 
and left arm, during the period of the 
claims, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected muscular and scar residuals of a 
shell fragment wound of the right thigh.  
The claims folder must be made available 
to and reviewed by the examiner.  The RO 
or the AMC should ensure that all 
information required for rating purposes 
is provided by the examiner.

4.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
disability of the back, and any current 
residuals of shell fragment wounds of the 
back, face, and left arm.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies should be performed.  

The examiner should provide all currently 
supported diagnoses pertaining to the 
back, and should describe any current 
residuals of shell fragment wounds of the 
back, face, and left arm.  

If a current back disability is found, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by the service-
connected residuals of a shell fragment 
wound of the right thigh.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


